Citation Nr: 1750877	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011 and December 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO). In June 2017, he testified at a Board hearing before the undersigned Veterans Law Judge. Transcripts of the hearings have been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he is entitled to service connection for right ear hearing loss as a result of noise exposure in service. As an initial matter, the Board observes that the record, to specifically include the August 2010 and January 2017 VA examinations, reflect a current diagnosis of right ear hearing loss as defined by VA regulations. 38 C.F.R. § 3.385. Additionally, in-service noise exposure has been acknowledged and the Veteran has been awarded service connection for tinnitus based on such exposure. Thus, the Veteran's claim turns upon whether his right ear hearing loss is related to his in-service noise exposure.

In this regard, the Veteran underwent a VA audiological examination in August 2010 to address the etiology of his right ear hearing loss. At such time, the examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of noise exposure during military service. In support thereof, the examiner noted that the Veteran's hearing was within normal limits in service and that there was no shift in hearing thresholds as evidenced by the hearing tests conducted in 1965 and 1967. 

In January 2017, the Veteran was afforded another VA audiological examination in connection with his claim. At such time, the examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service. In this regard, the examiner reasoned that the hearing test administered on separation revealed normal hearing. 

However, the Board finds that such opinions are inadequate to decide the claim and a remand is necessary to obtain an addendum opinion to determine etiology of the Veteran's right ear hearing loss. In this regard, the Board notes that the Veteran underwent audiological evaluations in June 1965 for pre-induction to service and in June 1967 upon his separation from service. However, as such thresholds were presumed to have been recorded using American Standards Association (ASA) units, such must be converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units by adding between 5 and 15 decibels to the recorded data as follows:

HERTZ
500
1000
2000
3000
4000
Add
15
10
10
10
5

Therefore, as converted to ISO-ANSI units, the June 1965 pre-induction examination revealed the following pure tone thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
Right 
15
10
10
n/a
10


At the time of the Veteran's separation examination in June 1967, pure tone thresholds, in decibels, as converted to ISO-ANSI units, were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
20
15
10
n/a
10

Therefore, upon a review of the foregoing audiograms, there was a downward shift in the Veteran's hearing acuity from his induction examination in June 1965 to his separation examination in June 1967 at 500 and 1000 Hertz. Consequently, as the August 2010 and January 2017 VA examiners did not appear to consider the Veteran's in-service audiograms as converted to ISO-ANSI or specifically address the downward shift in his hearing acuity at the aforementioned Hertz, the Board finds that a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the Veteran's January 2017 audiological examination. The record and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed. If the January 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) Following a review of the record, which takes into consideration the Veteran's acknowledged in-service noise exposure, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right ear hearing loss had its onset during, or is otherwise related to, his active service.

(B) The examiner should also offer an opinion as to whether the Veteran's right ear hearing loss manifested within one year of his service discharge in June 1967, i.e., by June 1968, and, if so, to describe the manifestations.

In offering the foregoing opinions, the examiner must consider the Veteran's in-service audiograms as converted to ISO-ANSI units as above, and discuss the downward shift in the Veteran's hearing acuity from his induction examination in June 1965 to his separation examination in June 1967 at 500 and 1000 Hertz as well as the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's right ear hearing loss. 

The examiner is advised that the opinions provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.

A rationale for any opinion offered should be provided.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




